           CASE 0:20-cv-02412-PAM-BRT Doc. 7 Filed 12/23/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 David Richard Weller,                                     Civ. No. 20-2412 (PAM/BRT)

                              Petitioner,
 v.                                                                              ORDER

 United States of America,

                              Respondent.


         This matter is before the Court on Petitioner David Richard Weller’s Petition for

Writ of Habeas Corpus and Application to Proceed in District Court without prepayment

of fees and costs. In addition, Weller asks that the Court appoint an attorney for him, and

the Petition includes a request for a temporary restraining order (“TRO”). See Pet. for a

Writ of Habeas Corpus Under 28 U.S.C. § 2241 at 8 (Docket No. 1).

         Weller’s request for counsel will be denied without prejudice.        There is no

constitutional or statutory right to counsel in habeas proceedings, but a district court has

discretion to appoint counsel in appropriate circumstances. See McCall v. Benson, 114

F.3d 754, 756 (8th Cir. 1997). In this case, the Court finds that neither the facts nor the

legal issues are so complex as to warrant appointment of counsel. Weller has shown a

threshold ability to articulate his claims and argue his positions. Moreover, the Court is

presently satisfied that appointing counsel would not substantially benefit Weller or the

Court.

         Because Respondent has appeared in this action and has notice of the Petition and

its contents, including the request for a TRO, the Court will construe Weller’s request for
            CASE 0:20-cv-02412-PAM-BRT Doc. 7 Filed 12/23/20 Page 2 of 3




a TRO as a request for a preliminary injunction. Respondent is directed to respond to this

preliminary-injunction request simultaneously with its response to the Petition itself.

Weller may file a reply in support of his preliminary-injunction request simultaneously

with any reply he might file in support of the Petition.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      Respondent is directed to file an answer to the Petition for Writ of Habeas

               corpus of Petitioner David Richard Weller within 14 days of this Order’s

               date, certifying the true cause and proper duration of Weller’s confinement

               and showing cause why the Court should not grant the writ in this case.

               Respondent must also respond to Weller’s request for injunctive relief within

               14 days of this Order.

       2.      Respondent’s answer should include:

               a.     Such affidavits and exhibits as are needed to establish the lawfulness
                      and correct duration of Weller’s incarceration, in light of the issues
                      raised in the Petition;

               b.     A reasoned memorandum of law and fact fully stating Respondent’s
                      legal position on Weller’s claims (including, if necessary, any position
                      challenging this Court’s jurisdiction to address Weller’s claims); and

               c.     Respondent’s recommendation on whether an evidentiary hearing
                      should be conducted in this matter.

       3.      If Weller intends to file a reply to Respondent’s answer or to respond to

               Respondent’s memorandum regarding his request for injunctive relief, he

               must do so within 14 days of the date after the answer and response are filed.

               Thereafter, no further submissions from either party will be permitted, except

               as authorized by Court order.
                                               2
           CASE 0:20-cv-02412-PAM-BRT Doc. 7 Filed 12/23/20 Page 3 of 3




      4.      Weller’s request for the appointment of counsel (Docket No. 5) is DENIED

              without prejudice.

      5.      Weller’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Docket No. 6) is GRANTED.




Dated: December 23, 2020
                                         s/ Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                            3
